256 Ga. 483 (1986)
351 S.E.2d 641
SMITH
v.
THE STATE.
43876.
Supreme Court of Georgia.
Decided November 25, 1986.
Brown, Katz, Flatau & Hasty, Sandra J. Popson, for appellant.
Willis B. Sparks III, District Attorney, Wayne G. Tillis, Assistant District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, Assistant Attorney General, for appellee.
WELTNER, Justice.
Johnny Smith was convicted and sentenced to life imprisonment for his participation in a murder and armed robbery. His conviction was affirmed by this court. Smith v. State, 255 Ga. 654 (341 SE2d 5) (1986). In his appeal Smith raised for the first time the contention that he had been denied effective assistance of counsel. We remanded to the trial court for a determination of that issue. The trial court held a hearing, made findings of fact, and entered an order holding that Smith had not been denied effective assistance of counsel. We have reviewed the record, and because the findings of the trial court are not shown to be clearly erroneous, we affirm. Crawford v. State, 245 Ga. 89 (2) (263 SE2d 131) (1980).
Judgment affirmed. All the Justices concur.